            Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 1 of 6




                                                                                       21-mj-7186-JCB

                  AFFIDAVIT OF SPECIAL AGENT MICHAEL D. LITTLE III
                       IN SUPPORT OF A CRIMINAL COMPLAINT

             I, Special Agent Michael D. Little III, being sworn, state as follows:

                                           INTRODUCTION

       1.       I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

January 2019. I have been assigned to the Metro Boston Gang Task Force (“MBGTF’) of the FBI’s

Boston Division, where I conduct complex criminal enterprise investigations against violent

criminals involved in a myriad of criminal activities to include the illegal distribution of narcotics,

firearms trafficking, and associated violent crimes. Prior to joining FBI, I spent five years as a

police officer with the Metropolitan Police Department of Washington, D.C., where I worked as

an undercover officer and vice investigator. I conducted numerous drug investigations targeting

violent criminals and received training on how to conduct drug investigations.

       2.       In the course of participating in investigations as it relates to drug trafficking, I have

conducted or participated in surveillance; the controlled purchase of illegal drugs; the execution

of search warrants; debriefings of subjects, witnesses, and informants; wiretaps; and reviews of

consensually recorded conversations and meetings. I have also received training through my

position as an FBI Special Agent involving narcotics trafficking. Through my training, education,

and experience, I have become familiar with the manner in which drug traffickers conduct their

illegal drug trafficking activity, to include their use of cellular telephones to contact drug

customers, drug runners, drug associates, and sources of illegal drug supply. I am familiar with

narcotics traffickers’ methods of operation, including distribution, storage, and transportation of

narcotics.




                                                    1
             Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 2 of 6




        3.       Based on my training and experience as a Special Agent, I am familiar with federal

narcotics laws. I know that it is a violation of Title 21 U.S.C. § 841(a)(1), for any person to

knowingly or intentionally manufacture, distribute, or dispense, or possess with intent to

manufacture, distribute, or dispense, a controlled substance. I know that it is a violation of 21

U.S.C. § 846, for any person to conspire to violate the drug laws.

                                   PURPOSE OF AFFIDAVIT

        4.       I submit this affidavit in support of a Criminal Complaint charging Anthony

HOWARD (“HOWARD”), DOB: xx/xx/1986, with violating Title 21 U.S.C. § 841(a)(1)

(possessing with intent to distribute, and distributing, heroin).

        5.       I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports made to me by agents of the FBI and other

federal, state and local law enforcement agencies.

        6.       I submit this affidavit for the limited purpose of establishing probable cause to

believe HOWARD has committed the above offense. Accordingly, I have not included each and

every fact known to me and other law enforcement officers involved in this investigation. I have

set forth only the facts that I believe are needed to establish the requisite probable cause.

                                     THE INVESTIGATION

   I.         BACKGROUND

        7.       The Federal Bureau of Investigation (“FBI”) and the Boston Police Department

(“BPD”) are investigating a drug trafficking operation (“DTO”) involving HOWARD, who is

known by investigators to be a Greenwood Street gang associate. HOWARD is also selling heroin,

amongst other narcotics, in the Boston area, since at least as early as July, 2021. Since July of




                                                  2
              Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 3 of 6




2021, HOWARD has met with an FBI cooperating witness (“CW-1”) 1 at predetermined locations,

on multiple occasions, where he has sold narcotics to CW-1.                         During this investigation,

investigators reviewed CW-1’s consensually recorded controlled purchases of controlled

substances from HOWARD. Recordings in connection with these transactions include recorded

telephone calls between HOWARD and CW-1, as well as audio/video recordings of the controlled

purchases.

         8.       HOWARD uses the telephone number, ending in -5672 (the “TARGET PHONE -

1”) when communicating with CW-1 during the course of this investigation.

         9.       I am also aware, based in part on a records check of the Massachusetts Board of

Probation (“BOP”) and Interstate Identification Index (“III”), that HOWARD has numerous prior

entries on his criminal history, including arrests and convictions for various types of drug

distribution, firearm possession and acts of violence, including shootings, in Massachusetts.

         10.      HOWARD is currently on conditions of pre-trial release in Massachusetts,

including house arrest at TARGET LOCATION – 1 2, for a 2014 indictment for murder, armed

assault to murder, and illegal firearm possession, amongst other charges. That case involves the

shooting of multiple victims, including an individual who died as a result of her injuries.




         1
            CW-1 has a criminal history that includes prior arrests for assault and battery with a dangerous weapon,
breaking and entering, and distribution of Class A. On previous occasions, CW-1 has accurately identified, and
corroborated events and individuals involved in active criminal investigations, including drug and firearm
investigations. CW-1’s information has led to previous search warrants, arrests and seizures related to drugs and
firearms. At the direction of law enforcement, the CW-1 has conducted controlled purchases of evidence in
conjunction with criminal investigations. CW-1’s cooperation is financially motivated and CW-1 is being paid for
his/her services and information provided. Based on the corroboration, including recordings, I believe that CW-1’s
information is reliable.

         2
           I am aware that TARGET LOCATION – 1 is HOWARD’s residential address in Boston, MA. I am not
including that specific address for the purpose of this affidavit in support of a criminal complaint.

                                                          3
          Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 4 of 6




   II.         CONTROLLED PURCHASE FROM HOWARD ON JULY 20, 2021

         11.     On July 20, 2021, HOWARD communicated with CW-1 through a series of phone

calls, during which HOWARD agreed to sell 4 “fingers” (each “finger” being approximately 10

grams of fentanyl) for $600 to CW-1. During these initial communications, law enforcement

officers observed CW-1 dialing the TARGET PHONE - 1, which CW-1 has come to learn is

utilized by HOWARD and was used during these calls.             During the communications with

HOWARD, CW-1 also received directions on where to park for the sale, in the vicinity of

TARGET LOCATION – 1.

         12.     Following the series of communications between HOWARD and CW-1, law

enforcement officers followed a set of procedures whereby they searched CW-1 and his/her vehicle

for contraband and money with negative results. Law enforcement officers provided CW-1 with

an agreed-upon amount of official agency funds (“OAF”) to complete the drug purchase. CW-1

was also provided with an audio/video recording device and a transmitter, which recorded the

controlled purchase. Law enforcement officers then instructed CW-1 to meet with HOWARD and

make the drug purchase, and subsequently surveilled CW-1 to the pre-arranged meeting location

in the vicinity of TARGET LOCATION – 1 in Boston, MA.

         13.     Agents, while monitoring the controlled purchase via the transmitter, observed that

CW-1 met with HOWARD after being directed to park in front of the driveway at TARGET

LOCATION -1. HOWARD exited the basement door of TARGET LOCATION – 1 and walked

to the passenger's side door of CW-1’s vehicle. HOWARD and CW-1 engaged in a brief

conversation, during which HOWARD and CW-1 conducted an exchange. After the exchange,

HOWARD was observed by law enforcement officers walk directly from CW-1’s vehicle back

into the basement of TARGET LOCATION – 1. CW-1 then left the area.



                                                  4
         Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 5 of 6




       14.     After CW-1 left TARGET LOCATION – 1, law enforcement officers surveilled

CW-1 as he/she left the meeting location, and then met with CW-1 at a predetermined location for

a debriefing. At this point, CW-1 provided law enforcement officers with a clear plastic bag

containing a beige powder substance. Law enforcement officers then searched CW-1 and his/her

vehicle again, with negative results. During the debriefing, CW-1 told agents that following the

communications with HOWARD, CW-1 met with HOWARD where he/she purchased the

suspected narcotics in exchange for the OAF.

       15.     CW-1 stated that when he/she arrived in the vicinity of TARGET LOCATION – 1,

HOWARD told CW-1 that he would be right back and entered the basement door of TARGET

LOCATION – 1. Moments later, HOWARD exited the basement and approached CW-1’s vehicle.

CW-1 gave HOWARD the OAF and HOWARD gave CW-1 a clear plastic bag containing a "ball"

of suspected narcotics.

       16.     During this exchange, HOWARD directed CW-1 to hide the product in his/her

pants and HOWARD then told CW-1 that he/she should never bring anyone else when they meet

up. HOWARD went on to state words to the effect of “if you ever get grabbed (arrested), never

give me up…I’ll come get you (and post your bail).”

       17.     The suspected narcotics were entered in the FBI-Boston Evidence Control Room

and subsequently sent to the DEA Laboratory, which found that the beige powder substance was

found to contain Heroin, and the net weight was 32.006 grams.




                                               5
         Case 1:21-mj-07186-JCB Document 3-1 Filed 08/05/21 Page 6 of 6




                                         CONCLUSION

       18.     Based on the foregoing, there is probable cause to believe that on July 20, 2021,

HOWARD did knowingly and intentionally possess with intent to distribute, and distribute, heroin,

in violation of Title 21, United States Code, Section 841(a)(1).



       I declare the foregoing is true and correct.


                                                      ____________________
                                                      Michael D. Little, III
                                                      SPECIAL AGENT, FBI



The affiant appeared before me on this date, by telephonic conference or other reliable electronic
means, pursuant to Fed. R. Crim. P. 4.1 and affirmed under oath the content of this affidavit and
application.

Subscribed and sworn to on
this ___
      4 day of
      __    o August, 2021.


_______________________________
HONORABLE JENNIFER C. BOAL
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS




                                                 6
